              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                CRIMINAL CASE NO. 1:09-cr-00087-MR

UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )               ORDER
                                )
CHAD STEVEN HUMPHRIES,          )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Defendant’s “Motion for RRC

Recommendation” [Doc. 51].

      The Defendant moves the Court for a recommendation concerning

placement in a residential reentry center (i.e., a halfway house) for the last

12 months of his sentence. [Doc. 51]. The Bureau of Prisons (BOP), not the

Court, has the authority to designate the location of an inmate’s place of

imprisonment, including his placement at a halfway house or a similar facility.

See 18 U.S.C. § 3621(b). Similarly, the discretion to release a prisoner to

home confinement lies solely with the Attorney General. See 18 U.S.C. §

3624(c)(2); 34 U.S.C. § 60541(g). Accordingly, the Defendant’s request for




        Case 1:09-cr-00087-MR Document 52 Filed 08/25/20 Page 1 of 2
a recommendation from this Court regarding his placement at a halfway

house must be denied.

     IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for RRC

Recommendation” [Doc. 51] is DENIED.

     IT IS SO ORDERED.
                         Signed: August 25, 2020




                                        2

       Case 1:09-cr-00087-MR Document 52 Filed 08/25/20 Page 2 of 2
